Citation Nr: 0616771	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to January 1976 and apparently from May 1978 to 
December 1978 (the dates of the second period of service do 
not appear to be verified in the record).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision of the Muskogee, Oklahoma Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's claims file is now in the jurisdiction of the 
Columbia, South Carolina RO due to the current location of 
the veteran.    

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

At the outset, it is noteworthy that the appellant's second 
period of service, including the character of discharge from 
such period of service does not appear to have been verified 
for the record (including as to character of discharge).  
Consequently, it is not ascertainable from the record whether 
the second period of service is qualifying service for 
establishing service connection.  He allegedly served under 
an alias (with a Social Security # different from that 
currently shown).  Significantly, there appear to be some 
inconsistencies in the medical records in the file which 
place into question whether the appellant and his alias 
represent the same individual.  Specifically, records from 
the second period of service (as DDD) show that he had 
residuals of a gunshot wound (sustained in childhood and 
noted on induction examination), but make no mention of left 
knee disability.  This second period of service was 
apparently considered a fraudulent enlistment, and a 
personality disorder was apparently among the reasons for 
separation.  Medical records from the initial period of 
service make no note of a childhood gunshot wound, but do 
show that separation was for a quite significant knee 
disability (which should have been noted on induction 
examination for the second period of service).  It is also 
noteworthy that the records purportedly pertaining to the 
appellant reflect at least 3 different Social Security 
numbers (one for the first period of service; one for the 
second period of service; and one for the treatment received 
in childhood, when a Social Security # for the patient as 
well as one for a parent were reported).  Clearly the 
development as to dates and character of service has been 
incomplete.  

Furthermore, the October 2003 VA medical advisory opinion 
appears to have been based on a less than complete review of 
the record.  In discussion of risk factors for the hepatitis 
C, the reviewing physician noted that the record does not 
reflect (and appellant denied) homosexual activity.  This 
appears to be glaringly inconsistent with the fact that the 
appellant is shown (see May 1979 Washington State Prison 
psychological evaluation) to have been convicted of a crime 
of homosexual rape while in prison.  Consequently, another 
medical opinion which addresses postservice risk factors for 
the disease is indicated.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to hepatitis in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should arrange for verification 
of all of the appellant's periods of 
service (including under any alias), as 
well as character of discharge for each.  
The RO should address any misconduct 
questions that may be raised in regard to 
the second alleged period of service.  The 
RO should secure complete service medical 
records and service personnel records 
(those not already associated with the 
claims file) for each period of service, 
and reconcile any inconsistencies to 
ensure that they all pertain to the same 
person.  

3.  The RO should obtain any public 
records showing the nature of the 
appellant's criminal activities (as such 
records could potentially reflect 
additional (to the Pierce County jail rape 
for which he was convicted) risk factors 
for his hepatitis.

4.  The RO should then forward the 
veteran's claims file to a specialist in 
liver disease for review and a medical 
opinion as to the likely etiology of the 
veteran's hepatitis C.  The examiner 
should note risk factors for hepatitis 
during verified periods of service and 
those outside of service and opine whether 
it is at least as likely as not that the 
veteran's hepatitis C was incurred during 
service.  

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


